Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/21 has been entered.

Claim Status:
	Claims 3-6 and 17-19 have been cancelled.
	Claims 1, 2 and 7-16 are pending. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 8/19/21 and 10/25/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.



Withdrawn rejections
Applicant's amendments and arguments filed 8/18/21 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. Claims 1, 2, and 4-19 were rejected under 35 U.S.C. 112, first paragraph. Applicant’s amendment has overcome the rejection.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1, 2 and 7-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bowman et al. (WO 2008156865) and Moore et al. (WO 2008154178) and Zhao et al. (J Vet Sci 2015;16(4):439-446) and Wedekind et al. (Open Access Animal Physiology 2015;7:13-27) and Frantz et al. (AJVR 2010;71(8):946-952).
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims:

    PNG
    media_image1.png
    404
    641
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    345
    619
    media_image2.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
	With regard to instant claims 1 and 16, Bowman et al. teach methods of treating inflammatory joint disease by comparing the level of at least one joint destruction biomarker selected from the group consisting of cartilage oligomer matrix protein (COMP), C-terminal cross-linking telopeptide of type I collagen (CTX-I), C-terminal cross-linking telopeptide of type II collagen (CTX-II), human cartilage glycoprotein-39 (HC gp-39), osteoprotegrin (OPG), Receptor activator of NFKB ligand (RANKL), osteocalcin and Tartrate-resistant acid phosphatase (TRACP) isoform 5b, thus teaching at least 5 biomarkers for comparison, within normal range of serum levels and selecting the patient if the level of the join destruction biomarker is outside of the normal range (claims 1, 2, 12, 13, 34, 35 and 40) thus performing an analysis on the level of the at least one biomarker which determines whether the animal has or is predisposed to having a joint ailment. The method includes the condition where at least the level of 
	With regard to instant claim 2, Bowman et al. teach antibody based detection ELISA methods (page 40, lines 29-31). 
	With regard to instant claims 1 and 12-15, Bowman et al. teach that the subject means any animal including humans (page 19, lines 8-12). 
	With regard to instant claim 1 and 8-11, Moore et al. teach a dietary supplement of at least on metal chelate and at least on chondroprotective agent that promotes the growth, repairs and maintenance of mammalian bone and joint connective tissue (Abstract; claim 13) where the metal chelate comprises at least one ligand of the formula:

    PNG
    media_image3.png
    526
    1281
    media_image3.png
    Greyscale
 

	With regard to instant claims 7 and 8, Moore et al. teach amino acid ligands and that: “The metal ions may be selected from the group consisting of zinc ions, copper ions, magnesium ions, manganese ions, iron ions, chromium ions, selenium ions, calcium ions and combinations thereof. In a preferred embodiment, the metal ions are zinc ions, manganese ions, and copper ions.” [0010]. 
	Moore et al. teach adding at least one further ingredient such as minerals, amino acids, vitamins, and anti-inflammatory agents (claims 14, 20, 21, 24) and chondroprotective agents such as glucosamine, chondroitin, hyaluronic acid and collagen (claim 18) where the joint related indication is selected from the group consisting of osteoarthritis, rheumatoid arthritis, psoriatic arthritis, joint effusion, joint inflammation and/or pain, synovitis, lameness, post-operative arthroscopic surgery, deterioration of proper joint function (claim 28). 
	With regard to instant claims 12-15, Moore et al. teach treating equine or companion animals (claim 21), zoo animal and humans (claim 26). 
	With regard to instant claims 1, 7-13 and 16, Zhao et al. teach that administration of metal methionine hydroxyl analogs as well as dietary Zn/Cu/Mn reduced arthritic biomarkers such as CTX-II in dairy cows (Abstract; Introduction; Animals, diets and experimental design; Sampling, measurement, and analysis; Table 5 page 442).
	With regard to instant claims 1, 7-13 and 16,  Wedekind et al. teach treating horses, pigs and rats with a joint supplement (title) and showed that the joint 

    PNG
    media_image4.png
    506
    757
    media_image4.png
    Greyscale
 
Wedekind et al. assayed the blood serum (page 16, serum analysis) as well as the synovial fluid (page 16, synovial fluid analysis). Wedekind et al. report that the chelated trace minerals were beneficial in reducing pain, inflammation and cartilage degradation. (page 24, right column).
	With regard to instant claims 1, 2 and 16, Frantz et al. teach the artisan the use of serum biomarkers of cartilage and bone metabolism to predict the occurrence and severity of osteochondrosis (OC) lesions by comparison with unaffected animals (pigs) where “Assessment of serum biomarker concentrations may be useful in the diagnosis of OC and aid in reduction of lameness” (Abstract). Frantz et al. measured 10 different biomarkers in Table 1 (in part below):

    PNG
    media_image5.png
    536
    247
    media_image5.png
    Greyscale

Thus, Frantz et al. measured instantly claimed biomarkers such as osteocalcin, CTX2, C2C and CPII (page 946, Abbreviations; Table 1) where C2C is a degradation product indicative of cartilage turnover and CPII(C-propeptide of type II collagen which appears that Applicant designates P2CP) is an indication of cartilage synthesis (analysis of biomarkers, page 947, right column). Frantz et al. report that: “increased serum concentrations of CPII in pigs with OC, compared with findings in unaffected pigs, are indicative of an attempt to promote a repair process through synthesis of new type II collagen molecules. In addition, serum CPII concentration enabled prediction (with an odds ratio of 97) of which pigs had OC.” (page 949, upper right column). Therefore Frantz et al. at least compared the level of each of the at least 2 biomarkers to a joint ailment negative reference level. Frantz et al. also teach that: “increases in serum or 
 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Bowman et al. is that Bowman et al. do not expressly teach administration of an effective amount of a metal chelate of instant claims 7-11 if the animal is determined to have or is predisposed to having a joint ailment. This deficiency in Bowman et al. is cured by the teachings of Moore et al., Wedekind et al. and Zhao et al.
2. The difference between the instant application and Bowman et al. is that Bowman et al. do not expressly teach wherein the animal is livestock, pig, dairy cow, companion animal, cat, dog or horse. This deficiency in Bowman et al. is cured by the teachings of Moore et al., Wedekind et al. and Zhao et al.
3. The difference between the instant application and Bowman et al. is that Bowman et al. do not expressly teach wherein at least one biomarkers chosen is either P2CP or C2C and measuring the CTX-2, C2C, P2CP biomarker levels alone or in a ratio to one another compared to a negative reference level
This deficiency in Bowman et al. is cured by the teachings of Frantz et al.

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a medical/veterinary research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmacy, physiology, veterinary medicine and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to perform the method of Bowman et al. with an effective amount of a metal chelate of instant claims 7-11 if the animal is determined to have or is predisposed to having a joint ailment, as suggested by Moore et al., Wedekind et al. and Zhao et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because Bowman et al. teach and suggest that: “The treatment regimen may also include use of other anti-rheumatic drugs or other therapeutic agents, to ameliorate one or more symptoms of the inflammatory joint disease…” (page 29, lines 12-13). Since both Moore et al., Wedekind et al. and Zhao et al. teach and suggest metal chelates as promoting the growth, repair and maintenance of mammalian bone and joint connective tissue, then it would be obvious to add those metal chelates with the metals and ligands taught by Moore et al., Wedekind et al. and Zhao et al. for at least an additive effect in treating the joint ailment with a reasonable expectation of success especially when Zhao et al. report a decrease in arthritic biomarkers and Wedekind et al. report that the chelated 
Whether the number of biomarkers determined and compared is one or more biomarkers is obvious given the numerous biomarkers taught by Bowman et al. The ordinary artisan may consider a higher number of biomarkers determined and compared out of an abundance of caution for being more accurate in the diagnosis for the patient’s well-being. Indeed, Wedekind et al. report that normal CTXII reference can range from 0 to 80 pg/mL and thus be highly variable in the horse population (page 18, serum analysis). Thus it would be more accurate to measure multiple biomarkers. Additionally, whether the ligand for the chelate is an amino acid, hydroxy acid, organic acid, sugar alcohol, protein, protein hydrolysate, polysaccharide or polynucleic acid is really nothing more than a carrier for the metal ion which is the active species for therapeutic benefit in treating the joint ailment. Thus selection of any of these ligands would be obvious in the absence of unexpected results. 
2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to perform the method of Bowman et al. on an animal wherein the animal is livestock, pig, dairy cow, companion animal, cat, dog or horse, as suggested by Moore et al., Wedekind et al. and Zhao et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because Bowman et al. suggest performing the method on the subject which means any animal including humans (page 19, lines 8-12). The combined references of Moore et al., Wedekind et al. and Zhao et al. teach and suggest treating not only zoo animals but 
3. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to perform the method of Bowman et al. wherein at least one biomarker chosen is either P2CP or C2C and measuring the CTX-2, C2C, P2CP biomarker levels alone or in a ratio to one another compared to a negative reference level, as suggested by Frantz et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because in this art, Frantz et al. establish that 10 biomarkers can be readily compared and contrasted including P2CP, CTX2 and C2C for determination of joint ailments in the subject. Thus the ordinary artisan would include the 10 biomarkers taught by Frantz et al., including P2CP and C2C, and analyze for at least all 10 biomarkers including those instantly claimed and compare with known joint ailment positive and/or joint ailment negative reference levels to determine where the subject falls within the joint ailment spectrum with a reasonable expectation of success. The artisan is particularly motivated to select P2CP and C2C because Frantz et al. teach: “Evaluation of biomarkers of cartilage metabolism, in particular CPII and C2C, may be of use in estimating the presence of OC…” (page 950, right column). Those biomarkers are desirable for estimating the presence of OC. Furthermore, determining a conditional clause and/or 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to Arguments:
Applicant asserts that: “Not one of the above three criteria is satisfied by the combination of the cited art.” Respectfully, the Examiner cannot agree because Bowman directs the artisan to measure at least the CTX-2 levels and compare that against a joint ailment-negative reference level where an increase in CTX-2 is indicative of an animal predisposed to or having a joint-ailment. That disclosure meets the 
Applicant argues that the preferred biomarkers of Bowman do not include CTX-2, P2CP and/or C2C. Respectfully, the Examiner cannot agree. Bowman specifically name CTX-2 as a biomarker thus meeting that claim limitation and it is immaterial if that is a preferred biomarker or not. It is well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the submitted knowledge in the art, to a person of ordinary skill in the art. (Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); (“the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered”) (quoting In re Lamberti, 545 F.2d 747, 750 (C.C.P.A. 1976)). Consequently, Bowman does not teach away from the instantly claimed method as alleged by Applicant. 
With regard to Moore, the Examiner is not relying on Moore as characterized by Applicant. The Examiner is relying on Frantz for teaching P2CP and C2C biomarkers.
With regard to Zhao, the Examiner is not relying on Zhao as characterized by Applicant. The Examiner is relying on Frantz for teaching P2CP and C2C biomarkers.
With regard to Wedekind, the Examiner is not relying on Wedekind as characterized by Applicant. The Examiner is relying on Frantz for teaching P2CP and C2C biomarkers.
Applicant asserts that the ordinary artisan would not be motivated to combine Frantz and Bowman and would not have a reasonable expectation of success. The 



Conclusion

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ERNST V ARNOLD/Primary Examiner, Art Unit 1613